Title: From George Washington to Major General John Sullivan, 28 May 1779
From: Washington, George
To: Sullivan, John



Dr Sir,
Head Quarters Middle Brook May 28 1779

I received last night your favour of the 26th and am happy to hear that your main difficulty on the score of waggons is in the way of being removed.
Besides the reason assigned for the caution contained in mine of the 24th—another not less powerful is that our supplies are very unequal to the general wants of the army and that without the greatest oelig;conomy in proportioning our distributions, while one part may be fully supplied others may suffer. So empty are our Arsenals that the Board of war had it not in their power to comply with your requisition for the thousand arms in addition to the two hundred already furnished; but as the troops under your command have lately been completely provided, these two hundred I hope will be sufficient for contingent demands—If it were not for the scantiness of our supplies, I should think it expedient to have a considerable overplus of stores on the communication but the low state of our Arsenals & Magazines obliges us to limit ourselves to what appears absolutely necessary—I am persuaded, now you are informed of their deficiency you will accommodate your arrangements to it; at the same time that you will take care to make a competent provision for the expedition.

I inclose you extracts of two letters from Mr Deane of the 11th & 16th, containing very interesting intelligence, which will require your particular attention—It may be prudent in consequence to strengthen Wyoming pretty considerably and the escorts upon the River from Sunbury upward.
Shreve’s regiment will march tomorrow from E: Town and will proceed without delay to Easton and may escort any thing remaining at that place.
The independent companies raising in the State of Pensylvania are estimated by the Council at more than 700—In a letter to them of the 20th—I pressed their being immediately directed to rendezvous at Sunbury where they were to receive further directions from you.
Capt. Topham is appointed by the Board of war commissary of Military stores and clothier to the expedition. He is to repair to Easton and take yr commands.
Lt Colonel Barber, being the oldest sub inspector on the expedition, will by the institution of the Inspectorship officiate as Adjutant General—Lt Col. Regnier is also appointed sub inspector; but though I believe he is of senior rank as Lt Col. yet as he is junior inspector, this will not alter the matter. If Clintons brigade forms a junction with the main body, you will attach Regnier to one of your divisions—in the mean time he acts with the Brigade.
I have determined for particular reasons to appoint General Howe President to The Court Martial on General Arnold—It is therefore uncertain whether he will accompany you on the expedition—I have entire confidence in yr exertions and flatter myself they will be attended with success. With great esteem & regard Dr Sir I am Yr Most Obedt serv.
